Don Knappenberger Stafford County Attorney Stafford County Courthouse P.O. Box 66, 209 N. Broadway St. John, Kansas  67576
Dear Mr. Knappenberger:
As attorney for Stafford county, you request our opinion regarding whether a recreation commission established pursuant to K.S.A. 12-1925
may be dissolved following submission of a petition seeking dissolution of the recreation commission and approval by the electorate of a question authorizing dissolution of the recreation commission.
Any city or school district acting independently, or any city and school district acting jointly, may establish a system of public recreation.  K.S.A. 12-1924.  A resolution authorizing establishment of a recreation system, and levy of a tax therefor, must be submitted to the electors of the district to be served by the recreation system following submission of a petition, signed by 5% of the voters of the recreation district, seeking establishment of the recreation system.  K.S.A.12-1925.  Upon approval of the resolution by a majority of the electors voting on the resolution, a recreation system must be established.  Id.
Annually, the recreation commission must prepare and certify its budget to the city or school district so that the city or school district may levy a tax to raise the funding required under the budget.  K.S.A. 1995 Supp. 12-1927.  Funding for the recreation system is derived from a tax levy which is subject to protest petition.  Id.
  "(e) At any time after the making of the first tax levy pursuant to this act, the amount of such tax levy may be reduced by a majority of the voters of the taxing district voting at an election called pursuant to a petition and conducted in the same manner as that prescribed by subsection (c).  The authority of any recreation commission in existence on the effective date of this act or any recreation commission established under the provisions of this act to operate and conduct its activities, other than the recreation commission appointed by the Blue Valley unified school district No. 229, may be revoked in any year following the third year of its operation by a majority of the voters of the taxing district voting at an election called pursuant to a petition and conducted in the same manner as that prescribed by subsection (c).  If the petition submitted is for the purpose of reducing the mill levy, it shall state the mill levy reduction desired.  Upon revocation, all property and money belonging to the recreation commission shall become the property of the taxing authority levying the tax for the commission, and the recreation commission shall be dissolved."  K.S.A. 1995 Supp. 12-1927 (emphasis added).
Subsection (c) of K.S.A. 1995 Supp. 12-1927 provides the procedure whereby members of the electorate may seek an increase in the tax levied for the recreation system.
    "[S]uch annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition requesting an election upon the proposition to increase the tax levy in excess of the current tax levy, signed by at least 5% of the qualified voters of the taxing district, is filed with the county election officer within 30 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the voters of the taxing district voting at an election called and held thereon.  All such elections shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by the recreation commission." K.S.A. 1995 Supp. 12-1927 (emphasis added).
K.S.A. 1995 Supp. 12-1927 therefore provides the procedure to be followed in seeking the dissolution of a recreation system.  A recreation system established pursuant to K.S.A. 12-1925 may be dissolved following submission of a petition signed by at least 5% of the qualified voters of the recreation district seeking to bring to an election a proposition authorizing dissolution of the recreation system, and approval of the proposition by a majority of the qualified electors voting thereon.  Such election may be conducted in any year following the third year of operation of the recreation system.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Richard D. Smith Assistant Attorney General
CJS:JLM:RDS:jm